DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 11: Lines 13-14, it’s unclear as to how there is a space between the second curved portion of the first locking mechanism and the first curved second of the second locking mechanism (emphasis added).  Note that the recitation of “the first curved section of the second locking mechanism” is directed to the second locking mechanism of the siding panel as recited in lines 9-11 of the claim. While lines 12-13 of the claim recite a second siding panel having a second locking mechanism, the second locking mechanism of the second siding panel has not been defined to include a first curved section. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trachtenberg (US 3,325,952).
With regard to claim 11:  Trachtenberg discloses a siding panel (2) comprising:
a siding panel (2) having a front face, a rear face, a top edge, a bottom edge, a first side, and a second side, the top edge being formed as a folded nail hem (A) (figs. 1-2; col. 2, lines 14-16); 
a first locking mechanism (4, 5) disposed on the front face adjacent the top edge, the first locking mechanism (4, 5) of the siding panel including a folded nail hem (A), a second curved portion (B), a third curved portion (C), and an outwardly protruding lip (D), a gap disposed between the third curved portion (C) and the front face (figs. 1-2); and 
a second locking mechanism (E) disposed on the rear face of the siding panel, the second locking mechanism (E) of the siding panel including the bottom edge of the siding panel and an upwardly extending portion (9), the upwardly extending portion (9) having a first curved section (figs. 1-2); 
wherein when the first locking mechanism (4, 5) of the siding panel interlocks with a second locking mechanism (E) of a second siding panel (2, upper siding panel) having the same configuration as the siding panel (fig. 3), there is a space between the second curved portion (B) of the first locking mechanism (4, 5) of the siding panel (2) and a curved section of the second locking mechanism (E) of the second siding panel (2, upper siding panel) of the second siding panel (fig. 3).

    PNG
    media_image1.png
    491
    593
    media_image1.png
    Greyscale

Fig. 2: Trachtenberg (US 3,325,952)


    PNG
    media_image2.png
    702
    601
    media_image2.png
    Greyscale

Fig. 2: Trachtenberg (US 3,325,952)
With regard to claim 12: The outwardly protruding lip (D) of the first locking mechanism of Trachtenberg is configured to abut the bottom edge of a second locking mechanism of the second siding panel (fig. 1).
With regard to claim 13: Trachtenberg does not disclose that the height of the curved section of the upwardly extending portion is in the range of about 0.07 in. to about 0.13 in.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available dimensions in order to provide a mechanism capable of engaging another mechanism of adjacent siding of corresponding shape for securement and stability. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and 
With regard to claim 14:  The siding panel and the second siding panel of Trachtenberg can be unlocked without the use of a tool before being fastened to a surface.
With regard to claim 15:  The siding panel of Trachtenberg is constructed from metal (see title).
Response to Arguments
Applicant's arguments filed 10/13/20 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argues that the curved portions of the two locking mechanism are directly abutting each other with no space therebetween when interlocked.
As previously stated in the prior office action, Examiner respectfully submits that a space is present between the second curved portion (B) of the first locking mechanism (4, 5) and a curved section of the second locking mechanism (E) of the second siding panel (2, upper siding panel) (see annotated fig. 3).  
The objection of claim 4 has been withdrawn in view of the amendment filed 10/13/20.
The rejection of claims 11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 10/13/20.

Allowable Subject Matter
Claims 1, 4-5, 7-10 and 19-21 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633